Sognier, Judge.
Appellant contends error in the denial of his extraordinary motion for a new trial, filed subsequent to this court’s decision affirming his conviction of armed robbery. Doby v. State, 173 Ga. App. 348 (326 SE2d 506) (1985).
Effective July 1, 1984, OCGA § 5-6-35 was amended to require applications to appeal orders denying extraordinary motions for new trial when separate from an original appeal. The section applies to criminal cases. OCGA § 5-6-35 (a) (7), Ga. L. 1984, p. 599. There being no application to appeal the trial court’s order in this case, the appeal is dismissed. Pitts v. State, 254 Ga. 298 (328 SE2d 732) (1985).

Appeal dismissed.


Banke, C. J., and Birdsong, P. J., concur. •